Title: To Benjamin Franklin from ——— Le Baron, 14 December 1782
From: Le Baron, ——
To: Franklin, Benjamin


MonsieurA Dieppe ce 14. Xbre. 1782.
Je ne puis m’empêcher de vous exprimer le plaisir que j’ay ressenti lorsque j’ai appris que l’Angleterre venoit de reconoitre l’Indépendance des 13. Provinces unies de l’Amérique; je partage bien sincérement celui que doit vous causer un événement aussi glorieux, et qui termine touttes vos peines et vos inquiétudes. Je prie le seigneur qu’il daigne conserver de longs jours au respectable Ministre qui vient d’avoir un succés aussi éclatant, afin qu’il joüisse longtemps du fruit de ses travaux.
Si vous pouviez disposer d’un instant, faittes moy la grace de me répondre en deux mots, si le Pavillon Impérial peut se présenter sans crainte devant vos ports comme Boston, Philadelphie, avec des chargements pour compte d’Ostendois, comme sel et eaux de vies de france, si on peut y faire la vente et la traitte avec des Marchandises du pays, cela est du plus grand intérêt pour la maison de mon fils qui est à Ostende, et dont l’établissement a eu tout le succès que je pouvois desirer pour le peu de temps qu’il est fait. J’attends de vous cette complaisance, comme celle de me croire avec la plus respectueuse considération Monsieur Votre très humble et très Obéissant serviteur
LeBaron
 
Endorsed: Baron 14 Dec. 1782.
